Citation Nr: 1120207	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-29 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to a higher (compensable) initial rating for service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to June 1973.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision by the RO in Waco, Texas that granted service connection and a noncompensable rating for hearing loss of the left ear. A Board hearing was requested and scheduled, but by a statement dated in February 2010, the Veteran withdrew his hearing request.

This case was previously before the Board in April 2010 at which time the claim was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of service connection for hearing loss of the right ear has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.


FINDINGS OF FACT

Service-connected left ear hearing loss is manifested by no more than Level I hearing impairment.

CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.383, 3.385, 4.2, 4.7, 4.10, 4.85, 4.86 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice as to the initial service connection claim by letters dated in October 2005 and March 2006.                                                                           

The issue of the evaluation to be assigned to the now service-connected left ear hearing loss is a "downstream" issue. In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that any notice error did not affect the essential fairness of the adjudication now on appeal. The appellant was notified that his claim was awarded with an effective date of August 17, 2005, the date of his claim, and a 0 percent rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating.  

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim. Overton v. Nicholson, 20 Vet. App. 427 (2006).  Additional notice was sent in July 2008 and June 2010 and the claim was readjudicated in a March 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his left ear hearing loss is more disabling than currently evaluated.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991). 

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that the Veteran's hearing loss of the right ear is not service-connected, and that his service-connected tinnitus is rated as 10 percent disabling. Symptoms related to service-connected tinnitus may not be considered while evaluating the service-connected left ear hearing loss.  See 38 C.F.R. § 4.14.

Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test. 38 C.F.R. § 4.85. The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a puretone audiometry test. 38 C.F.R. § 4.85. To find the appropriate disability rating based on test results, the puretone threshold average for each ear is considered in combination with the percentage of speech discrimination to establish a hearing impairment level, labeled from I to XI. See 38 C.F.R. § 4.85, Table VI. The hearing impairment levels of both ears are then considered together to establish a disability rating for the hearing loss. See 38 C.F.R. § 4.85, Table VII.

When the puretone threshold at each of the four frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or where the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the Roman numeral hearing impairment level is determined from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  As an initial matter, the Board finds that an exceptional pattern of hearing under 38 C.F.R. § 4.86 in the context of the Veteran's most recent VA examinations has not been shown and that regulation is inapplicable.

If impaired hearing is service connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  However, if hearing impairment in the service- connected ear is compensable to a degree of 10 percent or more, compensation is payable for hearing impairment in both the service-connected and non-service-connected ears if hearing impairment in the non-service-connected ear is a disability by VA standards. 38 C.F.R. § 3.383(a)(3).  VA regulations specify that impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evaluation of hearing impairment applies a rather structured formula that is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

A September 2005 private medical record from C.C., MD, reflects that the Veteran complained of worsening hearing loss, as well as tinnitus; he was referred for hearing aids.  By a letter dated in November 2005, Dr. C. indicated that the Veteran complained of decreased hearing and tinnitus, and said his hearing had gotten worse.  

At a January 2006 VA psychiatric examination, the Veteran reported that he had been a commercial airline pilot since 1975.

At a December 2005 VA audiological evaluation, the examiner noted that tympanograms suggested normal middle ear function.  Pure tone results could not be obtained, as the Veteran either could not or would not provide accurate and repeatable responses to the pure tone stimuli.  The speech reception thresholds were noted to be well below the pure tone responses.  During the speech reception testing, the Veteran consistently responded with half words, varying between the first or second syllable.  During the word understanding testing for the left ear, he provided rhyming responses to the presentations, even though they were below the level of his pure tone responses.

On VA compensation and pension examination in July 2006, audiometric testing was performed, but reliable results could not be obtained from the Veteran.  The examiner indicated that instructions were verbally given to the Veteran in a normal voice prior to the audiometric testing, and the Veteran said he understood the instructions.  However, the Veteran could not/would not respond in a consistent and repeatable manner which could be used for rating purposes.  Speech comprehension was tested with the Maryland CNC word list at a level below his volunteered responses for the left ear, and slightly above those in his right ear, and he achieved 100 percent in each ear.  The examiner indicated that the speech recognition thresholds were well below his volunteered pure tone responses.  The examiner noted that the Veteran was currently working as an airline pilot, and that the responses he provided on the current examination would not meet the requirements to pass a medical examination for the Federal Aviation Administration (FAA).  The examiner concluded that the Veteran's hearing loss could not be determined at this time, as there were no reliable thresholds to determine his present hearing status.

By a statement dated in October 2006, the Veteran contended that he had hearing loss, and that hearing loss did not prevent one from working as a pilot.  He said he had never been required to take a hearing test in order to maintain his FAA medical certificate.

At a February 2007 VA examination, audiometric testing revealed right ear decibel thresholds of 20, 25, 30, and 35, and left ear decibel thresholds of 24, 30, 35, and 55 at the respective frequencies of 1000, 2000, 3000, and 4000 hertz.

The puretone threshold average was 28 decibels in the right ear and 36 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  The examination results correspond with a hearing impairment level in the left ear of I, under Table VI.  Considered with a hearing impairment level of I in the right ear, those test results are consistent with a 0 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.

In a in July 2010 written statement provided in response to the Board's remand instruction, the Veteran stated that he could easily work around his hearing loss at work while in the cockpit of the aircraft, because he used a noise-canceling headset at such times.  He said he increased the volume of the aircraft's audio panel to the loudest possible level.  He said that his problem was with everyday communication when not using his headset.  He stated that he constantly had to ask others to repeat themselves, which was embarrassing.  

At an August 2010 VA examination conducted pursuant to the Board remand, audiometric testing revealed right ear decibel thresholds of 20, 15, 20, and 30, and left ear decibel thresholds of 20, 25, 35, and 55 at the respective frequencies of 1000, 2000, 3000, and 4000 hertz.

The puretone threshold average was 21 decibels in the right ear and 34 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss and bilateral tinnitus.  The examination results correspond with a hearing impairment level in the left ear of I, under Table VI.  Considered with a hearing impairment level of I in the right ear, those test results are consistent with a 0 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board notes that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the VA examiner in August 2010 noted the functional impairment caused by the Veteran's hearing loss, which included difficulty understanding speech, especially with loud background noise, with multiple speakers, or when he was not able to see the speaker's face.  He also needed to raise the volume on televisions to a level that was uncomfortable for others.  The Board finds that such functional impairment, in addition to the Veteran's other reports, has been appropriately considered but the overall evidence, as previously discussed, fails to support assignment of a compensable evaluation.

The Board appreciates the difficulties which the Veteran says he experiences because of his hearing loss.  However, according to the recent audiological test results, compared to the rating criteria, his left ear hearing loss is noncompensable.  Lendenmann, supra.  In sum, the Board finds that for these reasons and bases, the preponderance of the evidence is against a higher compensable rating for hearing loss of the left ear, throughout the rating period on appeal.  See Fenderson, supra.

As to whether the record raises the matter of referral for extraschedular ratings under 38 C.F.R. § 3.321(b)(1), the Board finds that the rating criteria considered in this case for the disabilities on appeal reasonably describe the Veteran's symptomatology and level of disability.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321 is not warranted.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Veteran's complaints related to hearing loss are considered under the appropriate diagnostic codes.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  The assigned schedular evaluation for the service-connected left ear hearing loss is adequate and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  Audiologists' reports as to the effects of hearing loss on occupational functioning and daily activities can support consideration of an extraschedular evaluation.  See Martinak, supra.  The evidence reflects that the VA examiners reviewed the claims file and considered the Veteran's reports that his hearing loss affected his ability to hear conversations.  The record also includes the Veteran's own statement that he could "easily work around" his hearing loss at work.  The Board finds that referral for extraschedular evaluation is not indicated by the evidence.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for a compensable disability rating for hearing loss of the left ear must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher compensable rating for service-connected hearing loss of the left ear is denied.


____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


